Citation Nr: 9925429	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  96-46 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for right brachial 
plexus neuropathy, currently rated as 40 percent disabling.

2.  Entitlement to an increased rating for right femoral 
neuropathy, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel



INTRODUCTION

The appellant served on active duty from November 1953 to 
October 1955.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1992 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs Regional 
Office (VARO).

The record does not show that VARO considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
The United States Court of Appeals for Veterans Claims 
(Court) has recently held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  Moreover, the Court has also held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are present which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Having reviewed the record with these holdings 
in mind, the Board finds no basis for action on the question 
of the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The appellant's service-connected right brachial plexus 
neuropathy is currently manifested by complaints of 
paresthesia and weakness, with clinical findings for 
decreased pinprick sensation in the right first two digits, 
no incoordination, and atrophy of both upper extremity, not 
just the service-connected right upper extremity.  Strength 
is less than 5/5 in the right upper extremity, but there is 
no indication in the record that the appellant is unable to 
grasp objects with his right hand, hold those objects for a 
period of time, and manipulate those objects if so desired.

2.  The appellant's service-connected right femoral 
neuropathy is currently manifested by complaints of 
paresthesia and weakness, with clinical findings for 
decreased pinprick sensation, 4/5 strength in all groups, and 
hyporeflexic deep tendon reflexes, but with no atrophy; the 
appellant reports that he is still able to drive and walk, 
although not long distances.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 40 
percent for right brachial plexus neuropathy are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.321, Part 4, Diagnostic Code 8613 (1999).

2.  The schedular criteria for a rating in excess of 20 
percent for right femoral neuropathy are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.321, Part 4, Diagnostic Code 8626 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a rating decision dated January 1991, service connection 
was established for right brachial plexus neuropathy (40 %) 
and right femoral neuropathy (20 %), based on 38 U.S.C.A. 
§ 1151 (West 1991).  The record reflects that right 
aortofemoral bypass and right femoral endarterectomy were 
performed in September 1980, which resulted in right femoral 
neurolysis.  The record further reflects that an angiography 
was performed in August 1984, which resulted in right 
brachial plexus neuropathy and right femoral neuropathy.

In March 1991, a VA examination was conducted.  The appellant 
complained of numbness and pain in the right hand/arm and the 
right leg.  He reported chest pains, sensitivity to the cold, 
hands turning white, and his legs giving out.  By history, it 
was noted that the appellant had rheumatic heart disease and 
heart commissurotomy in 1961.  In 1971, he underwent mitral 
valve replacement, for which he currently takes Coumadin.  
Since an angiogram , he developed symptoms of right brachial 
plexus neuropathy, which he described as dysesthetic 
sensation in the forearm and hand.  The appellant reported 
that he must continually move his fingers to relieve the 
unpleasant felling and that he has some weakness of the  
right arm.  Clinical findings were positive for decreased pin 
prick sensation in the right upper extremity, below the 
elbow, and decreased pin prick sensation in the right leg 
(worse in the femoral nerve distribution).  There was also 
weakness of the right upper extremity (75%), and weakness of 
the right lower extremity (worse in the femoral nerve 
muscles).  Deep tendon reflexes in the right upper extremity 
and the right lower extremity were absent.  An EMG study 
revealed findings within normal limits, without evidence of 
peripheral neuropathy in the nerves tested in the right upper 
extremity and right lower extremity.  The assessment was 
right brachial plexus neuropathy.  The examiner stated that, 
although motor power was fairly good, severe sensory change 
almost makes him totally disabled.  It was noted that the 
etiology was compression, not ischemic.  The assessment was 
also right femoral neuropathy, more likely ischemic in 
etiology, resulting in weakness of the right leg.

In May 1994, a VA examination was conducted.  The appellant, 
age 67, reported a history of peripheral vascular disease and 
mitral valve replacement.  He complained of right upper 
extremity and right lower extremity weakness and numbness.  
Clinical findings were positive for some decreased pin prick 
sensation in the right upper extremity, below the elbow and 
to the fingers, and decreased pin prick sensation in the 
right lower extremity.  Motor testing revealed some weakness 
with right wrist flexion and with right ankle dorsiflexion; 
otherwise, the reflexes were symmetric throughout and the 
toes were down-going to plantar stimulation.  The diagnoses 
were C6-7 compressive neuropathy of the right upper 
extremity, status post hematoma, and right lower extremity 
mild perineal palsy.  The examiner noted that "In review of 
the EMG nerve conduction studies which were within normal 
limits, I suspect that the patient's right upper extremity  
injury is above the area tested and that it is conceivable 
that he would have a normal study with an abnormal neurologic 
examination."

In a statement dated September 1996, the appellant indicated 
that his service-connected disorders warranted an increased 
rating.  In support of his claim, he submitted a lay 
statement from his son and a friend, each of whom reported 
that the appellant had leg pain.  The appellant also 
submitted a private medical records dated January and 
February 1995, and August 1996, which show a herniated disk 
and disk bulge of the lumbar spine.  He further submitted a 
VA treatment record dated February 1996, which shows arterial 
evaluation of the lower extremities due to claudication.

In January 1997, VA treatment records dated April 1994 to 
January 1997 were obtained.  In February 1996, the appellant 
was seen for pain in the low back, right leg, and hip.  The 
examiner assessed leg pain, most likely due to the low back 
and radiculopathy.  In April 1996, the appellant was seen for 
complaints of bilateral leg pain and leg sensitivity to the 
cold.  The examiner noted that he did not believe that the 
cold sensitivity and pain were due to an arterial problem.  
The assessment was status post mitral valve replacement, 
hypertension, chronic atrial fibrillation, history of 
transient ischemic attacks, peripheral vascular disease, and 
chronic renal insufficiency.  Treatment records reflect that 
the appellant was seen for pain in both legs, greater on the 
right than the left, which was not believed to be related to 
peripheral vascular disease.  In July 1996, the appellant was 
assessed with peripheral vascular disease, hypertension, 
coronary artery disease, and leg pain.  It was suggested that 
leg pain was possibly related to spinal stenosis and/or 
varicose veins.  In December 1996, the appellant was assessed 
with ischemia of the legs and hand.  His pain was noted to be 
secondary to ischemia.

In July 1998, a VA examination was conducted.  By history, 
the appellant had compressive injury to the right 
brachioplexus secondary to hematoma of the right axilla, and 
right femoral neuropathy of unknown etiology.  The appellant 
complained of pain in the right upper extremity, the axilla 
to the hand, and he reported numbness in the entire right 
hand except for the medial aspect.  The appellant further 
complained of right leg pain, originating from around the hip 
traveling down the anterior aspect of the lower leg.  The 
appellant described weakness and paresthesia in the right 
upper extremity and right lower extremity.  Medications have 
been ineffective for pain relief.  The appellant reported 
that he was able to perform all the activities of daily 
living although he was unable to drive or walk long 
distances.  Clinical findings were positive for mild atrophy 
of the proximal muscles of the biceps and hand flexors of the 
upper extremities.  Upper extremity strength was 5/5 
throughout, except for right hand flexion and right arm 
flexion (the median nerve distribution).  There was no 
atrophy of the lower extremities, but significant venous 
disease of the right leg was noted. Motor strength in the 
right lower extremity was 4/5 in all groups.  Sensory 
examination revealed decreased pin prick sensation over the 
right first two digits.  Deep tendon reflexes  were 
hyporeflexic throughout and not useful in determining the 
extent of lesion.  Coordination was within normal limits.  
Nerve studies were unremarkable, without abnormal findings.  
The diagnoses were 1) evidence of right carpal tunnel 
syndrome, 2) evidence of right brachioplexopathy localizing 
to the lateral cords of the brachioplexus involving the 
musculocutaneous and median nerves clinically (it was noted 
that this could not be supported by EMG as the appellant 
takes medication that is a contraindicated), 3) right 
femoral/lumbosacral plexopathy with a classic pattern of pain 
for right femoral neuropathy (it was noted that the 
appellant's weakness distribution was greater than that of 
just the femoral region).


ANALYSIS

In evaluating the appellant's request for increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
In so doing, it is our responsibility to weigh the evidence 
before us.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

The Board has carefully reviewed the pertinent medical 
evidence, including the appellant's entire medical history in 
accordance with 38 C.F.R. § 4.1 (1999) and Peyton v. 
Derwinski, 1 Vet.App. 282 (1991).

1.  Right Brachial Plexus Neuropathy

The appellant's right brachial plexus neuropathy is currently 
rated under diagnostic code 8613.  The schedule provides, for 
a major extremity, a 40 percent and 70 percent rating for 
moderate and severe incomplete paralysis of the radicular 
nerve groups, respectively.  A 90 percent rating is provided 
where there is complete paralysis of the radicular nerve 
groups.  38 C.F.R. § 4.124a, Diagnostic Code 8613 (1999).

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a (1999).

A review of the evidence of record reflects complaints of 
pain, paresthesia and weakness in the right upper extremity.  
On recent VA examination in July 1998, clinical findings were 
positive for mild atrophy of the proximal muscles of the 
biceps and hand flexors of the upper extremities.  Upper 
extremity strength was 5/5 throughout, except for right hand 
flexion and right arm flexion (the median nerve 
distribution).  Sensory examination revealed decreased 
pinprick sensation over the right first two digits.  Deep 
tendon reflexes were hyporeflexic throughout and not useful 
in determining the extent of lesion.  Coordination was within 
normal limits.  Nerve studies were unremarkable, without 
abnormal findings.  It was noted that the clinical findings 
could not be elaborated upon by an EMG study because of 
necessary medication taken by the appellant.  The diagnoses 
included evidence of right brachioplexopathy localizing to 
the lateral cords of the brachioplexus involving the 
muscucutaneous and median nerves.

Upon consideration of the appellant's complaints, coupled 
with the objective medical findings of record, the Board 
finds that the criteria for a rating in excess of 40 percent 
for right brachial plexus neuropathy are not met.  While 
nerve impairment of the upper extremity is both sensory and 
motor in nature, severe nerve impairment is not shown as the 
clinical findings show only decreased pinprick sensation in 
the right first two digits, no incoordination, and atrophy of 
both upper extremity, not just the service-connected right 
upper extremity.  Additionally, the appellant's complaints of 
pain in the right upper extremity were related on VA 
outpatient treatment to ischemia, rather than nerve 
involvement.  Furthermore, there is no indication in the 
record that the appellant is unable to grasp objects with his 
right hand, hold those objects for a period of time, and 
manipulate those objects if so desires.  Therefore, the Board 
believes that "severe" nerve impairment is not shown.

The Board notes that the provision of 38 C.F.R. § 3.102 is 
not for application in this case as there is not an 
approximate balance of the positive and negative evidence, 
which does not satisfactorily prove or disprove the claim, 
for the reasons discussed above.

2.  Right Femoral Neuropathy

The appellant's right femoral neuropathy is currently rated 
under diagnostic code 8626.  The schedule provides a 20 
percent and 30 percent rating for moderate and severe 
incomplete paralysis of the femoral nerve group, 
respectively.  A 40 percent rating is provided where there is 
complete paralysis of the femoral nerve group.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8626 (1999).
A review of the evidence of record reflects complaints of 
right leg pain, originating from around the hip, traveling 
down the anterior aspect of the lower leg, along with 
paresthesia and weakness of the right lower extremity.  On 
recent VA examination in July 1998, clinical findings were 
negative for atrophy of the lower extremities, but there was 
evidence of significant venous disease of the right leg.  
Motor strength in the right lower extremity was 4/5 in all 
groups, mildly diminished.  Deep tendon reflexes were 
hyporeflexic throughout and not useful in determining the 
extent of lesion.  Coordination was within normal limits.  
Nerve studies were unremarkable, without abnormal findings; 
however, it was noted that the clinical findings could not be 
elaborated upon by an EMG study because of necessary 
medication taken by the appellant.   The diagnosis was right 
femoral/lumbosacral plexopathy with a classic pattern of pain 
for right femoral neuropathy (it was noted that the 
appellant's weakness distribution was greater than that of 
just the femoral region).

Additionally, we observe that a review of the VA outpatient 
treatment reports of record shows that the appellant has 
peripheral vascular disease, as well as, low back disability 
(herniated disk and disc bulge per private treatment 
records).  During VA evaluation for complaints of leg pain in 
December 1996, this was noted to be secondary to ischemia.

Upon consideration of the appellant's complaints, coupled 
with the objective medical findings of record, the Board 
finds that the criteria for a rating in excess of 20 percent 
for right femoral neuropathy are not met.  The nerve 
impairment of the right lower extremity is involves symptoms 
of paresthesia and weakness, which have been variably 
attributed to nerve impairment as well as vascular disease.  
Notwithstanding, assuming the appellant's complaints are 
wholly attributable to his service-connected neuropathy, the 
Board does not believe that severe nerve impairment is shown.  
The appellant reports that he is still able to drive and 
walk, although not long distances, there was no atrophy of 
the lower extremities, and only mild impairment of strength, 
which was reported as 4/5 in all groups on VA examination in 
1998.

The Board notes that the provision of 38 C.F.R. § 3.102 is 
not for application in this case as there is not an 
approximate balance of the positive and negative evidence, 
which does not satisfactorily prove or disprove the claim, 
for the reasons discussed above.


ORDER

An increased rating for right brachial plexus neuropathy is 
denied.

An increased rating for right femoral neuropathy is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

